         Case 3:19-cv-00928-SMD Document 37 Filed 10/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

ERIC PEEBLES,                         )
                                      )
        Plaintiff,                    )
                                      )
v.                                    ) Case No. 3:19-CV-928-SMD
                                      )
AUBURN UNIVERSITY,                    )
                                      )
        Defendant.                    )


                                    ORDER

        Upon consideration of Defendant’s Motion for Summary Judgment (Doc. 32),

it is

        ORDERED that, on or before October 27, 2020, Plaintiff shall show cause,

if any there be, why the Motion should not be granted. Defendant may file a reply

on or before November 10, 2020.

        DONE this 6th day of October, 2020.


                               /s/ Stephen M. Doyle
                               CHIEF UNITED STATES MAGISTRATE JUDGE
